Exhibit Syneron Medical to Announce Second Quarter 2008 Financial Results on August 14, 2008 YOKNEAM, ISRAEL(Marketwire - July 28, 2008) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced that it will release its financial results for the second quarter of 2008 before market opening on Thursday, August 14, 2008. The earnings release will be available on Syneron's website at www.syneron.com. Syneron management will host a conference call and a live webcast at 8:30am (ET) on the same day. A question & answer session will follow management's discussion of events in the second quarter. Investors and analysts may participate in the conference call on the following dial-in numbers: US (toll free): 877-591-4949 International: +1-719-325-4942 Investors and other interested parties can also access a live webcast of the conference call through the Investor Overview page on Syneron's website at www.syneron.com.
